The court found that the defendants were not guilty and gave judgment for them to recover their cost, upon the principle that although said Tracy dwelt in the town of Franklin more than a year,' without warning, after he returned from Mansfield in April A. D. 1787; yet during the whole of that time, he was' considered as one of the poor of said ancient town and supported'at the common expense of all the towns, and so not in a situation tu be removed or to gain a settlement by commoráncy; and his last place of residence in said ancient’town,' before the division, was within the limits of the present town of Lisbon. ' '